955 F.2d 47
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linda GRAEBNER, Plaintiff/Appellant,v.JAMES RIVER CORPORATION, Defendant/Appellee.
No. 90-15973.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 11, 1992.Decided Feb. 19, 1992.

Before GOODWIN, FARRIS and POOLE, Circuit Judges.


1
MEMORANDUM*


2
The facts are not in dispute.   The trial court properly applied the applicable law to those facts.   Graebner makes a valiant effort to avoid ERISA preemption, but it fails for the reasons announced by the trial court.


3
We deny each party's claim for attorney's fees.   The action is a bona fide dispute.   Nothing in the record suggests bad faith by either party.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3